            Case 5:21-mj-00004-JCH Document 1-1 Filed 01/19/21 Page 1 of 1 Pageid#: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                 Thomas Edward Caldwell
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                           in the
                       District of           Columbia          , the defendant(s) violated:

Code Section                                                               Offense Description

18 U.S.C. § 371                                 Conspiracy to Commit an Offense

18 U.S.C. § 1512(c)(2)                          Obstruction of an Official Proceeding
                                                Knowingly Entering or Remaining in any Restricted Building or Grounds
18 U.S.C. § 1752 (a)                            Without Lawful Authority
40 U.S.C. § 5104(e)(2)                          Violent Entry or Disorderly Conduct


         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                 Michael M. Palian, Jr., Special Agent, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                         Robin M.                            Digitally signed by Robin M.
                                                                                                          Meriweather
Date:             01/17/2021                                                  Meriweather                 Date: 2021.01.17 15:42:09 -05'00'

                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                            Robin M. Meriweather , U.S. Magistrate Judge
                                                                                              Printed name and title
